Citation Nr: 0705617	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service as a Merchant Marine 
from December 1944 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

To support his claim, the veteran testified at a 
videoconference hearing in September 2005 before the 
undersigned Veterans Law Judge of the Board.

The Board remanded this case to the RO in January 2006 via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Regrettably, another 
remand is necessary.


REMAND

Further evidentiary development is needed prior to 
adjudicating this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2006).

At the outset the Board notes that - for VA purposes, 
service in the Merchant Marines is not considered active duty 
under the statutes and regulations governing awards of 
service connection.  See generally 38 C.F.R. §§ 3.6, 3.7 
(2006).  However, Merchant Marines are considered to have 
performed active military service if they were engaged in 
ongoing service during the Period of Armed Conflict from 
December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7(x)(15).  
Language from the enabling legislation for this rule is 
displayed on the discharge certificate submitted by the 
veteran in December 2003.  This, perhaps, explains why his 
Department of Defense Form 214 (DD Form 214) indicates that 
for all intents and purposes he was discharged on August 15, 
1945, as opposed to later.  Regardless of the length of his 
subsequent service in the Merchant Marines, creditable active 
service for VA purposes ended on August 15, 1945.  Id.

In correspondence sent to the Coast Guard in April 2004, the 
RO requested copies of records and logbooks pertaining to the 
veteran's shipboard service during World War II.  But it 
appears that request was not fulfilled; only a DD Form 214 
was provided in August 2004.

When the Board previously remanded the case in January 2006, 
instructions were given regarding the development of evidence 
contemporaneous to the veteran's period of service.  
Specifically, the first remand directive indicated the RO 
[or (AMC)] should contact the U.S. Coast Guard National 
Maritime Center for, among other things, service personnel 
records concerning the veteran's Coast Guard service.  This 
development is particularly important because the evidence of 
record does not appear to include medical evidence of an ear 
condition during his period of creditable active military 
service, nor does the file appear to contain corroborating 
evidence of acoustic trauma during service from excessive 
noise exposure.  So if these records exist they are important 
in establishing an essential element of the claim for service 
connection.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  From the record, however, it only seems that a 
request was submitted to the National Personnel Records 
Center (NPRC) - a military records repository.  There is no 
indication the Coast Guard was also contacted to comply with 
the Board's January 2006 remand directive.  If this was done, 
yet nothing came of it, then this must be expressly indicated 
in the file to document this.  Else, there is a possible 
violation of the holding in Stegall v. West, 11 Vet. App. 268 
(1998) (where remand orders of the Board or Court are not 
complied with, the Board itself errs in failing to insure 
compliance.)

The Board's other January 2006 remand directive was to 
schedule the veteran for a VA examination to determine 
whether he currently has sufficient hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards and, if so, to 
determine whether his hearing loss relates back to his 
military service - and, in particular, to the alleged 
acoustic trauma.



The veteran had the examination in February 2006.  In the 
report, it was indicated his claims file was reviewed and 
pertinent medical history discussed.  But it appears the 
examiner mistakenly considered the veteran's period of 
credible service as from 1944 to 1946 - when, in actuality, 
for the reasons mentioned, his service in the Merchant 
Marines is only recognizable up to August 15, 1945.  See 
again 38 C.F.R. § 3.7(x)(15) (2006).  So while the opinion 
rendered was favorable, it was not based on a complete 
understanding of the veteran's service history in terms of 
the amount of time he served.  Consequently, the examiner 
should be given an opportunity to submit an addendum to the 
report of that evaluation indicating whether her opinion that 
it is just as likely as not the veteran's hearing loss is 
related to his military service is changed in light of this 
revelation concerning the amount of time he was actually 
credited for serving.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Lastly, outpatient records from August 2003 indicate the 
veteran has received treatment at the local VA Medical Center 
in Newington, Connecticut.  The records of his ongoing 
treatment must be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for hearing loss 
since August 2003.  With his 
authorization, obtain these records.

2.  Contact the United States Coast Guard 
National Maritime Center at 4200 Wilson 
Blvd., Suite 630, Arlington, VA, 22203-
1804.  Of particular note is the veteran's 
service aboard the William D. Mosely 
between December 1944 and May 1945 and 
aboard the William Few between July and 
August 1945.  Successful or unsuccessful 
attempts to obtain pertinent documentation 
should be expressly noted in the 
claims file.  That is to say, if no 
additional supporting evidence is 
forthcoming from this source, 
specifically indicate this in the file and 
appropriately notify the veteran in 
accordance with the 
Veterans Claims Assistance Act (VCAA).

3.  If possible, have the audiologist who 
examined the veteran in February 2006 
submit an addendum to that evaluation 
indicating whether she still believes it 
is just as likely as not his hearing loss 
is related to his military service in the 
Merchant Marines - keeping in mind his 
term of credible service for VA purposes 
was from December 1944 to August 15, 1945 
(as opposed to 1946).

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from an audiologist who is equally 
qualified to make this determination.  
(Note: if the latter situation arises, 
this probably will require having the 
veteran reexamined.)

4.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then re-adjudicate the claim for 
service connection for bilateral hearing 
loss in light of the additional evidence 
obtained.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


